                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TODD JOHNSTON,                                    Case No. 16-cv-03134-EMC
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF’S
                                   9             v.                                        MOTION FOR LEAVE TO FILE
                                                                                           MOTION FOR RECONSIDERATION
                                  10     UBER TECHNOLOGIES, INC.,
                                                                                           Docket No. 121
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On September 16, 2019, this Court granted Defendant’s Motion to Compel Individual

                                  15   Arbitration. See Docket No. 120 (“Order”). On September 24, 2019, Plaintiff filed a Motion for

                                  16   Leave to File a Motion for Reconsideration. See Docket No. 121 (“Mot.”).

                                  17                                        I.       DISCUSSION

                                  18   A.     Legal Standard
                                  19          Under Civil Local Rule 7-9, a party must seek leave of the court to file a motion for

                                  20   reconsideration. Civ. L.R. 7-9(a). To prevail, a party “must specifically show reasonable

                                  21   diligence in bringing the motion” and establish one of the following:

                                  22                  (1) That at the time of the motion for leave, a material difference in
                                                      fact or law exists from that which was presented to the Court before
                                  23                  entry of the interlocutory order for which reconsideration is sought.
                                                      The party also must show that in the exercise of reasonable diligence
                                  24                  the party applying for reconsideration did not know such fact or law
                                                      at the time of the interlocutory order; or
                                  25
                                                      (2) The emergence of new material facts or a change of law
                                  26                  occurring after the time of such order; or
                                  27                  (3) A manifest failure by the Court to consider material facts or
                                                      dispositive legal arguments which were presented to the Court
                                  28                  before such interlocutory order.
                                   1   Civ. L.R. 7-9(b). Motions for reconsideration are generally disfavored and are not the place for

                                   2   parties to make new arguments not raised in their original briefs. Northwest Acceptance Corp. v.

                                   3   Lynnwood Equip., Inc., 841 F.2d 918, 925–26 (9th Cir. 1988). “Nor is reconsideration to be used

                                   4   to ask the Court to rethink what it has already thought.” Gray v. Golden Gate Nat. Recreational

                                   5   Area, 866 F. Supp. 2d 1129, 1132 (N.D. Cal. 2011) (citing United States v. Rezzonico, 32 F. Supp.

                                   6   2d 1112, 1116 (D. Ariz. 1998)).

                                   7   B.     Analysis

                                   8          Plaintiff first notes:

                                   9                  The Court’s Order states that “both parties agreed” that it would be
                                                      inappropriate for the Court to decide the employee issue. To be
                                  10                  clear, Plaintiff does not agree that it would be inappropriate for the
                                                      Court to decide the employee issue, and accordingly seeks
                                  11                  reconsideration on this point.
                                  12   Mot. at 2 (citation omitted). Upon review, the record is less clear and the Court may have
Northern District of California
 United States District Court




                                  13   overstated Plaintiff’s position. Plaintiff argued that the question of arbitrability should turn on

                                  14   legal analysis of the WARN Act, and not on the determination of a putative employee’s

                                  15   classification, and thus Plaintiff did not seek resolution of classification status as a threshold

                                  16   question. In any event, the Court does not find sufficient cause to grant Plaintiff’s Motion for

                                  17   Reconsideration.

                                  18          The Court thoroughly considered the legal arguments Plaintiff presented the Court before

                                  19   it issued its Order.1 The Court identified two provisions from the Arbitration Agreement in

                                  20   support of its determination that the case should proceed to arbitration as ordered. First, “[t]he

                                  21   Arbitration Provision clearly and unmistakably provides that . . . the arbitrator must decide all

                                  22   disputes . . . including the enforceability, revocability of the Arbitration Provision.” Order at 8-9 .

                                  23

                                  24
                                       1
                                         In its opposition to Defendant’s motion to compel arbitration, Plaintiff’s primary contentions
                                       were that the WARN Act contains contrary congressional commands that overrides the FAA and
                                  25   that the WARN Act triggers the FAA’s Savings Clause with respect to Uber’s class waiver. See
                                       Docket No. 112. All these arguments were reviewed and considered by the Court. In its Order, the
                                  26   Court ruled that it “cannot reach the legal question regarding the relationship between the WARN
                                       Act and the FAA until the threshold finding is made that Plaintiff is an employee.” The Court
                                  27   found, further, that if the arbitrator sends the case back to the court, it will then determine whether
                                       the class action waiver is valid. “If arbitrator determines that Plaintiff is . . . independent
                                  28   contractor, the arbitrator may retain jurisdiction. . . . [and then determine the class action waiver].”
                                       See Order at 8-9.
                                                                                            2
                                   1   Since the arbitrability of the WARN Act claim turns upon whether Plaintiff is an employee,

                                   2   Plaintiff’s status informs arbitrability, and therefore must be decided by the arbitrator. Id.

                                   3   Second, the Delegation Clause specifies that the issues “arising out of or relating to” the

                                   4   enforceability of the Arbitration Agreement are to be decided by the arbitrator. Id. (citing

                                   5   O’Connor v. Uber Techs., Inc., 904 F.3d 1087, 1094-95 (9th Cir. 2018) (finding that the

                                   6   Delegation Clause is not unconscionable)). Regardless of whether Plaintiff agreed or disagreed as

                                   7   to whether it would appropriate for the Court to decide the classification issue in deciding

                                   8   arbitrability, the Court properly granted Defendant’s motion based on the facts before the Court.

                                   9          Plaintiff also argues that the Court’s Order requiring individual arbitration is “problematic”

                                  10   for two reasons: First, because the employment status issue is an element of his WARN Act claims

                                  11   therefore should be pursued in court, not by arbitration. Second, the Court’s ruling to compel

                                  12   arbitration would change the “posture of the case” because, regardless of the arbitrator’s
Northern District of California
 United States District Court




                                  13   determination, Uber will attempt to enforce the class action waiver on individual basis. Mot. at 2.

                                  14   These points were presented to the Court before it issued its Order. See Docket No. 112 (Opp’n).

                                  15   Reconsideration is not permitted for arguments that were presented to and considered by the Court

                                  16   prior to the issuance of its Order. Hestia Edu. Grp., LLC v. King, No. 15-cv-01463-DMR 2016

                                  17   WL 1323079, at *2 (N.D. Cal. Apr. 5, 2016) (“Plaintiff’s [Rule 7-9(b)(2) challenge] is nothing

                                  18   more than a thinly veiled attempt to reargue its original motion. This fails to meet the standard for

                                  19   reconsideration based on ‘manifest failure by the court to consider . . . dispositive legal

                                  20   arguments.’”) (citing Civ. L.R. 7-9(b)(2)). See also Civ. L.R. 7-9(c) (“No motion for leave to file

                                  21   a motion for reconsideration may repeat any oral or written argument [previously made to the

                                  22   Court].”).

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28
                                                                                          3
                                   1                                     II.      CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Plaintiff’s Motion for Leave to File a

                                   3   Motion for Reconsideration.

                                   4          This order disposes of Docket No. 121.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 15, 2019

                                   9

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
